mm inc Repon Date'. November 21, 2018
in m
United States District Court

FI'LED lN THE
U.S 111‘31`|`\‘1CTC '
_ _ _t OU!
D'\ST[RN Dlol R|CT OF Wf\Slf l|NGTON

NUV 26 25:3

815

for the

Eastern District 01' Washington
"'lN F Mcf\VOY w |_rHK

. , . . .'._""r-'-~-__,_,_ t)i;i)r '
Petltlon for Warrant or Summons for Offender Under Supervision'*F’OK/\N*~l WAsH¢N(;i@N HY

Name of Offender: Jackson Daniel Bowers Case Number: 0980 2:15CR00065-WFN-2
Address of Offender:

l\lame of Sentencing Judicial Ofticer: The Honorab|e Thomas O. Rice, Chier.S. District Judge
Name of Supervising Judicial Ofi`ieer: The Honorable Wm. Frernming Nielsen, Senior U.S. District Judge

Date of Original Sentence: November 29, 2016 Date of Revocation Sentence: November 8, 2017
Date of Revocation Sentence: August 29, 2018

Original Offense: Attempted Possession with lntent to Distribute a Mixture or Substance Containing a
Detectable Amount ofOxycodone, 21 U.S.C. §§ 841(3)(1), (b)(|)(C) and 846

Original Sentence: Prison - 366 days; Type of Supewision: Supervised Release
TSR - 36 months

Revocation

Sentence: (11/8/17) Prison - 2 months;
TSR - 34 months

Revocation

Sentence: (8/29/18) Prison - 2 months;
TSR - 32 months

 

 

Asst. U.S. Attorney: J ames Goeke Date Supervision Commenced: October l, 2018
Defense Attorney: Roger Peven Date Supervision Expires: May 31, 2021
PETIT|ONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Coun on 1 1/21/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number Nature of Noncompliance

 

4 Standard Condition #10: You must not own, possess, or have access to a tirearm,
ammunition, destructive, or dangerous weapon (i.e., anything that was designed, or was
modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

Supporting Evidenee: On November 2 1, 2018, the undersigned conducted a search oer.
Bowers’ residence ln addition to the firearms noted in the previous petition submitted on
November 21 , 201 8, a .40 caliber Glock handgun with a laser sight, a .380 Walther handgun,
a Remington 870 tactical type shotgun, a Rocl< River AR 15 rifle with four separate high
capacity magazines, two .22 riffles, and multiple boxes of assorted ammunition were |ocated.

ProhlZC

Re: Bowers, Jackson Daniel
November 21, 2018

Page 2

On October 3, 2018, lackson Bowers signed his judgment for case number 2:15CR00065-
TOR-Z, indicating he understood all conditions ordered by the Court. Speciflcally, Mr.
Bowers was made aware by his U.S. probation officer that he is prohibited from possessing
a firearm, ammunition, or any dangerous weapon, pursuant to standard condition #10.

The U.S4 Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.

l declare under penalty of perjury that the foregoing is true and correct.

Executed on: November 21, 2018

 

s/Richard Law

 

Richard Law
U.S. Probation Ofticer

 

Tl-IE COURT ORDERS

[ ] No Action

[ ] The lssuance of a Warrant

[ ] The issuance of a Summons

[)C The incorporation of the violation(s) contained in this
petition with the other violations pending before the

Court.
[ ] Defendant to appear before the Judge assigned to the
case.
PA Defendant to appear before the Magistrate Judge.
] Other

A a'le-\
Signature of_ludicial Officer

.///7/4 /)ZF

 

Datc

